IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                          :                   NO. 858
                                :
RECOGNITION OF THE SPECIAL      :                   SUPREME COURT RULES
COURT JUDGES ASSOCIATION OF     :                   DOCKET
PENNSYLVANIA AS THE ASSOCIATION :
REPRESENTING MAGISTERIAL        :
DISTRICT JUDGES, AND AS TO      :
CERTAIN MATTERS, JUDGES OF THE :
PHILADELPHIA MUNICIPAL COURT    :




                                        ORDER

PER CURIAM

        AND NOW, this 16th day of November, 2020, pursuant to the authority set forth in
42 Pa.C.S. §1728, the Special Court Judges Association of Pennsylvania is hereby
designated as the association that is most broadly representative of the Magisterial
District Judges of this Commonwealth.

       The Special Court Judges Association of Pennsylvania is hereby also designated
as the association that is most broadly representative of the judges of the Philadelphia
Municipal Court as to matters that do not fall within those judges’ representation by the
Pennsylvania Conference of State Trial Judges.